266 U.S. 173 (1924)
BIDDLE, WARDEN OF THE UNITED STATES PENITENTIARY AT LEAVENWORTH, KANSAS,
v.
LUVISCH.
No. 96.
Supreme Court of United States.
Argued October 21, 1924.
Decided November 17, 1924.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*174 Mr. Assistant Attorney General Donovan, with whom Mr. Solicitor General Beck and Mr. Harry S. Ridgely were on the brief, for Biddle, Warden.
Mr. I.J. Ringolsky, with whom Mr. L.S. Harvey, Mr. M.L. Friedman and Mr. Wm. G. Boatright were on the briefs, for Luvisch.
MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
This certificate fails to meet often announced requirements and must be dismissed. It does not submit one *175 or more definite questions of law arising upon the record but, in effect, asks decision of the whole case. Waterville v. Van Slyke, 116 U.S. 699, 700, 704; Jewell v. Knight, 123 U.S. 426, 433; Cross v. Evans, 167 U.S. 60, 63, 65; United States v. Union Pacific Ry. Co., 168 U.S. 505, 512, 513; Chicago, Burlington & Quincy Ry. Co. v. Williams, 205 U.S. 444, 452; Hallowell v. United States, 209 U.S. 101, 106, 107.
The constantly increasing demands upon us make it highly important that only matters which are both substantial and in approved form should be presented.
Certificate dismissed.